DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the 35 U.S.C. 102(b)as being anticipated by Shin et al is withdrawn.  However, nonstatutory double patenting rejection is still maintained.  Applicant states that “Applicant acknowledge the instant rejection according once all other rejections to claims 1-29 are withdrawn”. The new limitations added to claim 1 of this instant application are substantially similar to claim 3 of US Patent 11,100,881 as set forth in the rejection.

Nonstatutory Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 11,100,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is anticipated by the reference claim.
The instant application
US Patent 11,100,881 
Claim 1: A display device comprising: 
a display area including a gate line; 

a gate driver electrically connected to the gate line, the gate driver including a plurality of stages and being integrated on a substrate, wherein a stage of the plurality of stages comprises: 


a first transistor including a control electrode electrically connected to a first node, a first electrode electrically connected to a clock signal line to which a clock signal is input, and a second electrode electrically connected to the gate line; 







a third transistor including a control electrode electrically connected to a second node which is different from the first node, a first electrode electrically connected to a first voff signal line to which a first voff signal is input, and a second electrode electrically connected to the second electrode of the first transistor; and 









a tenth transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to a second voff signal line, and a second electrode electrically connected to the first node, 

wherein a voltage level of the first voff signal is different from a voltage level of the second voff signal;


a second transistor including a control electrode, a first electrode, and a second electrode, wherein the control electrode is electrically connected to at least one of next stages, the second electrode electrically connected to the second electrode of the first transistor.
Claim 1: A display device comprising: 
a display area including a gate line; 

a gate driver electrically connected to the gate line, the gate driver including a plurality of stages and being integrated on a substrate, wherein a stage of the plurality of stages comprises: 


a first transistor including a control electrode electrically connected to a first node, a first electrode electrically connected to a clock signal line to which a clock signal is input, and a second electrode electrically connected to the gate line; 

a fifteenth transistor including a control electrode electrically connected the first node, a first electrode electrically connected to the clock signal line, and a second electrode electrically connected to at least one of next stages; 

a third transistor including a control electrode electrically connected to a second node which is different from the first node, a first electrode electrically connected to a first voff signal line to which a first voff signal is input, and a second electrode electrically connected to the second electrode of the first transistor; 

an eleventh transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to a second voff signal line to which a second voff signal is input, and a second electrode electrically connected to the second electrode of the fifteenth transistor; and 

a tenth transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to the second voff signal line, and a second electrode electrically connected to the first node, 

wherein a voltage level of the first voff signal is different from a voltage level of the second voff signal.

Claim 3: The display device of claim 1, wherein the stage further comprises: a second transistor including a control electrode electrically connected to at least one of next stages, a first electrode electrically connected to the first voff signal line, and a second electrode electrically connected to the second electrode of the first transistor.



The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claims 2-29 are recited the same limitation as claims 2-29 of U.S. Patent No. 11,100,881.

Allowable Subject Matter
5. 	Claims 1-29 would be allowed if overcoming the Nonstatutory Double Patenting rejection.
6. 	The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach “a second transistor including a control electrode, a first electrode, and a second electrode, wherein the control electrode is electrically connected to at least one of next stages, the second electrode electrically connected to the second electrode of the first transistor” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691